DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 7,258,828) in view of Currier (US 3,602,964).
As to claim 1, Fish teaches steps of providing a multilayer structure fabric (2:33 and Fig. 5) containing a gap (Fig. 1, items 35, 15, and 41), inserting fabric (2:55-65) base material into the multilayer structure fabric (Fig. 3, item 23), filling the fabric base material with resin, and heating to cure the resin (4:30-39).
Fish is silent to a multilayer structure fabric that is expandable by heating and flexible after expansion.
Currier teaches a multilayer structure fabric that is capable of being expanded to provide increased height between the layers (2:9-15) and specifically taught/suggested for containing a filling material (5:13-16). Exposing the fibers in the fabric to heat permits expansion (4:59-64). In view of the fabric structure of Currier, it would inherently or obviously be flexible even after expansion.

a) Fish teaches/suggests a permeable fabric for permitting resin flow in a composite, and Currier provides an expandable fabric specifically for holding a filling material (5:13-18) within the scope of the Fish teaching/suggestion
b) Currier provides an expandable fabric capable of containing a filling material that one would have recognized as an obvious interchangeable substitute for the permeable fabric already taught by Fish.
	As to claims 3 and 4, Fish provides a fabric in a gap and heats during curing.  See the rejection of claim 1.  Currier provides a fabric and heats to expand the fabric.  See the rejection of claim 1.  In the combination where the Currier fabric is placed in the Fish gap, any order of placing, impregnating, and heating would have been obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 7,258,828) in view of Currier (US 3,602,964), and further in view of Khokar (US 20150111457).  Fish and Currier teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 2, Fish teaches two different fiber materials (6:23-25) which would inherently have different thermal shrinkages to cause the expansion.  Fish is silent to yarns.  
However, Khokar teaches that 3D fabrics which are highly suited for composite materials (Abstract) can be made from first yarn and second yarn ([0024]) which would obviously be different.  It would have been prima facie obvious to incorporate the yarns of Khokar into the .

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. The arguments appear to be on the following grounds:
(a) Fish fails to teach/suggest heating the base material to cause expansion in a thickness direction.
(b) The Fish base is bonded to the skin of a wing and requires strength and rigidity.
(c) Currier provides a surface layer with many fibers which the ordinary artisan would recognize to have less strength and rigidity, and would not be appropriate for bonding to a wing.

However, these arguments are not persuasive.  Fish expressly teaches that heat is preferably applied during the resin infusion process or during the resin infusion step (4:35-37).  The Examiner has not located any portion of Fish that describes strength and rigidity of the fabric strip 23 as a necessary property.  In fact, Fish describes that the flow path 23 has fewer or smaller fibers to provide less resistance to resin flow (2:55-65), and therefore flow path resin permeability appears to be the paramount characteristic of importance to Fish, rather than strength and rigidity.  Turning to Currier, the Examiner maintains the view that it would be obvious to use the Currier material in place of Fish’s item 23.  The density of the surface layer in Currier does not render the combination invalid because Fish does not appear to be concerned about resin flow through the top and bottom layers.  Instead, Fish describes enabling lateral outward flow of resin (2:48) as the purpose of the conduit or flow path.  The structure of Currier would enable lateral flow of filling material through its structure consistent with the properties sought by Fish.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742